DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on September 21, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2, 9 and 10 have been amended; claim 8 is canceled; claims 11-20 are withdrawn from further consideration. Accordingly, claims 1-7 and 9-20 are pending in this application, with an action on the merits to follow regarding claims 1-7, 9 and 10.
Drawings
The drawings are objected to because Fig. 7 is only listed as be representative of various footwear styles, but has no associated reference numerals that are attributed for the various footwear examples in the figure itself, in the Specification.  
Further, Fig. 7 either needs to be broken up into sub-figures (labeled as 7a-7i, for example), or should include a bracket that groups all of the shoes into a single figure graphic.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed September 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new Drawings (which are considered part of the Specification as a whole) that were provided include details that were not explicitly disclosed in the application, as originally filed.  Examiner notes that the new drawings for Figs. 6 and 7 appear to be an attempt to address the previously-applied Drawing objections for claimed subject matter not being shown.  However, the drawings contain new matter because they include details that were not explicitly described in the application as originally filed.  For example, Fig. 6 is one example of a completed shoe, but includes features that were not explicitly described, such as what appears to be a lacing area (not necessarily present in all examples of shoes), and an inwardly-inclined heel area (not necessarily present in all examples of shoes), just to name two examples of features that are new matter.  Further, Fig. 7 includes different types of shoes that appear to agree with the types of shoes recited in claim 2.  However, again, these figures include features within each of the shoe examples shown that may not necessarily be present in all examples of sneakers, sandals, boots, dress shoes, driving shoes, cleats, heels, flats and work shoes.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant recites “wherein the shoe is one of sneaker, sandal, boot, dress shoe, driving shoe, cleat, heel, flat, and work shoe”, which would be more clearly recited as “wherein the shoe is one of a sneaker, a sandal, a boot, a dress shoe, a driving shoe, a cleat, a heel, a flat, and a work shoe”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elsey (USPN 7,055,266) in view of Stanley et al. (hereinafter “Stanley”) (US 2019/0150555).
Regarding independent claim 1, Elsey discloses a grounding shoe (#10; electrostatically dissipative athletic shoe (Title)) comprising: an upper portion (sockliner #22 is an “upper portion” of the shoe; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) and a lower portion (combination of insole #16, midsole #14 and outsole #12 constitutes an overall “lower portion” of the shoe); the lower portion comprising: a sole (outsole layer #12 is a sole), wherein at least a portion of the sole is electrically conductive (outsole layer #12 is formed of a rubber treated with electrically conductive, carbonaceous particles mixed therein to be controllably electrically conducting (Col. 4, Lines 32-37)); and an insole (#16) in conductive contact with the sole (insole includes ESD thread (i.e. electrically conductive thread) stitched therein with a zig-zag pattern (see Figure, thread #13); the ESD thread #13 contacts an ESD glue #11, which contacts an ESD thread #19 threaded through the midsole #14, wherein this thread #19 contacts ESD glue #17, which contacts the aforementioned electrically conductive rubber outsole #12 (i.e. sole)), the insole having at least one conductive thread threaded through the insole (ESD thread #13 is stitched through insole #16 (Col. 3, Lines 52-55).  Elsey does not teach that the conductive ESD thread #13 is silver.
Stanley teaches a grounding footwear (Title of Stanley) that has an insole with a woven fabric material that includes a conductive yarn selected from the group consisting, but not limited to, any one of strands of copper, silver, carbon fiber and combinations thereof (Paras. 0046 and 0082 of Stanley; i.e. Stanley teaches that the yarn can be silver alone, since silver is “one of” the examples listed within the Markush listing of potential conductive materials; Stanley does not teach that the yarn must be made of a combination of materials, but, rather, that a combination of materials is contemplated).
Elsey and Stanley teach analogous inventions in the field of electrically grounding shoes.  Absent a showing of criticality with respect to the at least one conductive thread being silver (Applicant merely discloses that silver is preferred, and that “the conductive threading may be copper, gold, another metal, conductive rubber, conductive plastic, another conductive material, or combinations thereof” (Page 4, Lines 25-28 of Applicant’s Specification), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the conductive silver material as the material of choice for the ESD thread of Elsey (i.e. at least one conductive thread) in order to provide a known alternative material capable of conducting electricity, as is desired by Elsey, as explained above.
Regarding claim 2, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the shoe is one of sneaker, sandal, boot, dress shoe, driving shoe, cleat, heel, flat, and work shoe (the shoe is capable of being used when driving, during dressing or during work, or as a sneaker, inasmuch as these shoe types have been structurally defined in the claim; the shoe outsole #12 is shown to have a “heel”, rendering the shoe a “heel” type, inasmuch as has been defined in the claim).
Regarding claim 3, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the whole sole is electrically conductive (as noted above, the outsole #12 (i.e. whole sole) is formed of rubber treated with electrically conductive particles mixed therein, to render it electrically conductive in its entirety).
Regarding claim 4, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the sole is comprised of conductive rubber (as noted above, the outsole #12 (i.e. whole sole) is formed of rubber treated with electrically conductive particles mixed therein, to render it electrically conductive rubber).
Regarding claim 5, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and appears to teach that the sole has one or more patterns embedded therein (Figure of Elsey shows bottom surface #9 of outsole layer #12 to have an inflection groove between the front portion and the heel portion), but is silent as to whether the pattern is designed to increase traction.  As noted above, Stanley teaches a grounding footwear (Title of Stanley), and further teaches that the footwear has an embodiment in the form of a sports shoe, which includes a pattern (see studs molded into the shape of the outsole #14) configured for increased traction during use (see Figs. 4-5 of Stanley).  Since Elsey and Stanley teach analogous inventions in the field of electrically grounding shoes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the studded outsole shape and design of the Stanley grounding shoe as the shape of choice for the outsole layer #12 of Elsey in order to allow the footwear to be used in a sporting environment, as is well known in the art, wherein the resulting shape would include one or more patterns embedded therein to increase traction with the ground surface on which it is to be used.
Regarding claim 6, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the insole is coupled to the sole with a conductive adhesive (ESD glue instances #11 and #17 exist between the insole and the outsole (i.e. sole), which serve to couple the insole and the sole together as a conductive adhesive).
Regarding claim 7, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the shoe further comprises a conductive mid-sole (midsole #14 has an ESD thread #19 looped through the midsole to render it conductive on the upper and lower surfaces of the midsole) positioned between the sole and the insole (see Figure; midsole is positioned between the insole and outsole (i.e. sole)).
Regarding claim 9, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the at least one conductive silver thread is positioned within the insole and is configured to come into contact with at least one reflexology pressure point of a wearer's foot (Col. 4, Lines 55-58 indicate that the sockliner #22 is separable from the remainder of the shoe, which permits the insole’s ESD thread #13 (i.e. conductive thread) to be capable of directly contacting a hypothetical at least one reflexology pressure point of a hypothetical wearer’s foot; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense as it is dependent on the anatomy of the intended user’s foot).
Regarding claim 10, the modified shoe of Elsey (i.e. Elsey in view of Stanley, as explained with respect to independent claim 1 above) is disclosed to teach all the limitations of claim 1, as set forth above, and further teaches that the shoe is configured to allow electrons to pass between a wearer's foot and the earth (the shoe is capable of allowing electrons to pass between a hypothetical wearer’s foot and the earth, since there is a complete conductive path between top surface #8 (which can contact the wearer’s foot, in use) and bottom surface #9 (which contacts the earth, in use); Examiner notes that claim 10 does not further structurally define the claimed invention in any patentable sense, because the structure that imparts such functionality is already defined in claim 1, from which claim 10 depends).
Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    384
    800
    media_image1.png
    Greyscale

This is not persuasive because Stanley actually does teach that the conductive yarn is selected from the group consisting, but not limited to, any one of the listing of “strands of copper, silver, carbon fibre and combinations thereof”.  Therefore, Stanley teaches that the yarn can be silver alone, since silver is “any one” of the materials in the listing, as has been further explained in the 35 U.S.C. 103 rejection above.  Applicant’s contention that Stanley’s yarn “merely has silver fibers therein” is only one example of what Stanley teaches could be acceptable (i.e. “and combinations thereof”).  Further, Elsey already teaches a conductive ESD thread, and Stanley is merely being relied upon as teaching that it is known to use silver as a material of choice for a conductive thread within a grounding shoe.  Accordingly, the combination is deemed proper and is maintained, since claim 8 has been canceled and incorporated into independent claim 1, necessitating the new grounds of rejection of claims 1-7, 9 and 10 as presented currently.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (i.e. the grounds of rejection of claim 1 has been changed, resulting in the grounds of rejection of claims 2-7, 9 and 10 being changed as well).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732